DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group (I), claims 1, 5-6, 8, 13, 15-17, and 127-141 in the reply filed on 2/23/2021 is acknowledged.

Claim Status
Claims 1, 5-6, 8, 13, 15-17, and 127-141 are pending. 
Claims 2-4, 7, 9-12, 14 and 18-126 are cancelled.
Claims 1, 5-6, 8, 13, 15-17, and 127-141 have been examined.

Priority
This application has PRO 62/693,981 07/04/2018
This application has PRO 62/693,978 07/04/2018
This application is a CIP of 15/859,251 12/29/2017
15/859,251 has PRO 62/591,160 11/27/2017
15/859,251 has PRO 62/568,201 10/04/2017
15/859,251 has PRO 62/530,803 07/10/2017
15/859,251 has PRO 62/441,115 12/30/2016

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/11/2019, 10/17/2019, 1/14/2020, 5/20/2020, and 2/12/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
1.	Claims 1, 5-6, 8, 15-17, and 127-131 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 102861326 A, English translation attachment starting at page 18), in view of NCBI CRM197 (GeneBank: AMV91693.1), in view of Moginger et al. (Sci. Rep. 6, 20488; doi: 10.1038/srep20488 (2016)), and in view of Zimmerman et al. (Bioconjugate Chem. 2014, 25, 351−361.).
Claim 1 is drawn to a carrier protein for use in a protein-conjugate vaccine comprising a sequence having at least 90% sequence identity to SEO ID NO:9, wherein non-natural amino acid residues (nnAArs) are present at residues numbered 34, 213, 245, 265, 386, and 527 according to SEO ID No. 9, wherein each said nnAAr comprises a reactive group that provides site-specific conjugation of an antigen to the carrier protein. 
Zhu et al. teach polysaccharide-protein conjugate vaccine [0001]. Zhu et al. teach the multivalent vaccine carrier protein is CRM197 and further teach polysaccharide antigens randomly conjugated to 2-9 lysine residues (greater than 1 and less than 10, such as 6)[0017]. NCBI CRM197 is recited to show a CRM197 carrier protein sequence as follows, reading on the limitation of at least 90% sequence identity to SEO ID NO: 9 in claim 1.

    PNG
    media_image1.png
    234
    862
    media_image1.png
    Greyscale

Zhu et al. in view of NCBI CRM197 do not teach an antigen conjugated site within a CRM197 protein.

    PNG
    media_image2.png
    683
    440
    media_image2.png
    Greyscale
Moginger et al. teach glycoconjugate vaccines containing CRM197 carrier protein (Title and Abstract). Moginger et al. teach conjugated sites of glycoepitopes can be optimized from selected lysine residues based on a desire glycoepitope (p9, Fig 8). Because Moginger et al. teach optimization of lysine residues within a CRM197 protein for a distinct glycoepitope, one of ordinary skill in the art would be “obvious to try” to identify one or more suitable sites for a desired glycoepitope within a CRM197 protein, reading on modifying residues at 34, 213, 345, 265, 386, and 527 corresponding to SEQ ID NO: 9. 

Zhu et al. in view of NCBI CRM197 and Moginger et al. do not explicitly teach site-specific conjugation of a biomolecule to a CRM197 protein.
Zimmerman et al. teach “Site-Specific Antibody−Drug Conjugates Using Optimized non-Natural Amino Acids in a Cell-Free Expression System” (Title). Zimmerman et al. further teach incorporation of a non-natural amino acid of para-azidomethyl-L-phenylalanine (pAMF) into a carrier protein via cell free protein expression (p353, col 1, cell free protein expression) for site-specific conjugation of a bioactive molecule via azide-alkyne cycloaddition (SPAAC) reaction shown as follows (p354, Fig 1C). Because Zimmerman et al. teach that non-natural amino acid (nnAA) based approaches offer a site-specific solution to making a protein conjugate (e.g., 
    PNG
    media_image3.png
    223
    1043
    media_image3.png
    Greyscale
antibody-drug conjugate) that eliminates the heterogeneity and instability inherent in conjugates generated stochastically through endogenous lysine or cysteine residues (p351, col 2, para 1), one of ordinary skill in the art would have been suggested and/or motivated to substitute selected lysine residues in Zhu’s CRM197 carrier protein with pAMF for site-specific conjugation of polysaccharide antigens to Zhu’s CRM197 carrier protein, reading on site-specific of substitution of lysine residues by non-natural amino acid residues (pAMF) for site-specific conjugation of antigens in claim 1. Since there are limited number of lysine residues in Zhu’s CRM197 carrier protein, it would be obvious to try for one of ordinary skill in the art to substitute lysine 34, 213, 245, 265, 386, 527 by pAMF for site-specific conjugation of Zhu’s CRM197 carrier protein. 
With respect to claims 5-6, 15-16, and 127-131, Zimmerman et al. teach incorporation of a non-natural amino acid of para-azidomethyl-L-phenylalanine (pAMF) into a carrier protein (p354, Fig 1C).
With respect to claim 17, Zimmerman et al. teach incorporation of non-natural amino acids into a carrier protein via cell free protein expression (p353, col 1, cell free protein expression).
One of ordinary skill in the art before the effective filing date would have been suggested and/or motivated to modify Zhu’s lysine residues within Zhu’s CRM197 carrier protein with Zimmerman’s non-natural amino acid of pAMF because (i) Moginger et al. teach sites of glycoepitopes conjugated sites can be optimized from “obvious to try” selected lysine residues based on a desire glycoepitope (p9, Fig 8) and (ii) Zimmerman et al. teach that non-natural 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., in view of NCBI CRM197, in view of Moginger et al., in view of Zimmerman et al. as applied to claims 1, 5-6, 8, 15-17, 127-131, and further in view of Hosaka et al. (J Biol Chem. 1991; 266(19): 12127-30.).
Claim 13 is drawn to the carrier protein do not contain the dipeptide Arg-Arg.
Zhu et al. in view of Zimmerman et al. and NCBI CRM197 teach a recombinant protein CRM197 comprising non-natural amino acids for polysaccharide antigen conjugates as applied to claims 1, 5-6, 8, 15-17, and 127-131 above.
Zhu et al. in view of Zimmerman et al. and NCBI CRM197 do not explicitly teach the recombinant CRM197 not containing the dipeptide Arg-Arg.
Hosaka et al. teach basic amino acids of dipeptide Lys-Arg and Arg-Arg are signal of precursor proteins subject to endoproteolysis by enzymes (Title and Abstract). Since NCBI’s CRM197 protein comprising a dipeptide Arg-Arg vulnerable to endoproteolysis, one of ordinary 
One of ordinary skill in the art before the effective filing date would have been suggested and/or motivated to mutate the dipeptide Arg-Arg within the CRM197 carrier protein as taught by Zhu et al. in view of Zimmerman et al. and NCBI CRM197 because Hosaka et al. teach dipeptide Lys-Arg and Arg-Arg are signal of precursor proteins subject to endoproteolysis by enzymes, which teaches and/or motivates one of ordinary skill in the art to mutate the dipeptide Arg-Arg within the CRM197 carrier protein to stabilize the recombinant CRM197 carrier protein and avoid endoproteolysis. The combination would have reasonable expectation of success because mutation of the cleavage signal dipeptide Arg-Arg is expected to prevent Arg-Arg related endoproteolysis. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

3.	Claims 132-141 are further rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. in view of NCBI CRM197, in view of Moginger et al., in view of Zimmerman et al., as applied to claims 1, 5-6, 8, 15-17, 127-131, and further in view of Hosaka et al. and STN (2008).
Claim 132 is drawn to the carrier protein as SEQ ID NO: 14 and the carrier protein does not contain the dipeptide Arg193-Arg194 and Arg194 substituted by Asn.
Zhu et al. in view of NCBI CRM197, in view of Moginger et al., and in view of Zimmerman et al. teach a recombinant protein CRM197 comprising non-natural amino acids without the dipeptide Arg-Arg for polysaccharide antigen conjugates as applied to claims 1, 5-6, 
Zhu et al. in view of NCBI CRM197, in view of Moginger et al., in view of Zimmerman et al., and in view of Hosaka et al. teach substitution of 2-9 lysine residues in CRM197 by a non-natural amino acid of pAMF for site-specific conjugation of antigens, which is obvious to try for substitution of the underlined lysine residues at positions 34, 213, 245, 265, 386, and 527 from limited number of lysine residues in the CRM197 carrier protein shown as follows.

    PNG
    media_image4.png
    568
    638
    media_image4.png
    Greyscale

Hosaka et al. teach dipeptide Lys-Arg and Arg-Arg are signal of precursor proteins subject to endoproteolysis by enzymes (Title and Abstract), which teaches and/or motivates one of ordinary skill in the art to mutate the dipeptide Arg-Arg within the CRM197 carrier protein to stabilize the recombinant CRM197 carrier protein and avoid endoproteolysis. Hosaka et al. show the second Arg of the dipeptide Arg1-Arg2 is conserved across various furin recognition sites 2 of the dipeptide Arg1-Arg2 (Arg 194 of CRM197 shown as follows) to prevent endoproteolysis of CRM197.
Zhu et al. in view of NCBI CRM197, in view of Moginger et al., in view of Zimmerman et al., and in view of Hosaka et al. do not explicitly a suitable amino acid to substitute the Arg2 of the dipeptide Arg1-Arg2 (Arg194 of CRM197 shown as follows) to prevent endoproteolysis of CRM197.

    PNG
    media_image5.png
    674
    904
    media_image5.png
    Greyscale
STN (2008) teaches Arg is a positively charged hydrophilic amino acid. It would be obvious to substitute the hydrophilic amino acid of Arg with a non-positively charged hydrophilic amino acid selected from N, D, E, or Q shown as follows. Because N, D, E, Q are not positively charged hydrophilic amino acid, one of ordinary skill in the art would have been taught and/or motivated to select N, D, E, or Q to substitute the reserved Arg (Arg194 of CRM197 shown above) recognized by proteases to prevent endoproteolysis of CRM197, reading on claims 132 and 137.
With respect to claims 133-136 and 138-141, Zimmerman et al. teach incorporation of a non-natural amino acid of para-azidomethyl-L-phenylalanine (pAMF) into a carrier protein via cell free protein expression (p353, col 1, cell free protein expression) for site-specific conjugation of a bioactive molecule via azide-alkyne cycloaddition (SPAAC) reaction (p354, Fig 1C).
2 in protease recognition site of Arg1-Arg2 in CRM197 with Asn, Asp, Glu, Gln (N, D, E, or Q) taught by STN (2008) because CRM197 comprises a dipeptide of Arg1-Arg2 (Arg2 is conserved for protease cleavage shown in Hosaka’s Fig 1) subject to endoproteolysis and STN (2008) shows N, D, E, Q are non-positively charged hydrophilic amino acids, distinct from positively charged hydrophilic amino acid of Arg, suggesting a substitution of conserved Arg2 by non-positively charged hydrophilic amino acids Asn, Asp, Glu, or Gln (N, D, E, or Q) able to prevent protease cleavage of CRM197. The substitution Arg2 of (Arg194 of CRM197) would have reasonable expectation of success to prevent endoproteolysis of CRM197 because Arg2 in the dipeptide of Arg1-Arg2 is conserved and required for protease cleavage shown in Hosaka’s Fig 1.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-6, 8, 15-17, and 127-131 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 40-42, 44-45, and 49-50 of copending Application No. 15/859,251 (the ‘251 application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘251 application anticipates this instant invention for the reasons as follows.
Claim 37 of the ‘251 application disclosed a carrier protein conjugated vaccine 
Claims 42, 44-45 and 49 of the ‘251 application disclosed the carrier protein of CRM197 at least 90% or 95% identity to SEQ ID NO: 1. It is noted that SEQ ID NO: 1 of the ‘251 application is 100% homology to the instant SEQ ID NO: 9.
Claim 50 of the ‘251 application disclosed at least three non-natural amino acids selected from K25, K34, K38, K40, K213, K215, K228, K245, K265, K398, K523, or K527 of SEQ ID NO: 1.
Claim 55 of the ‘251 application disclosed the carrier protein comprising 4-6 non-natural amino acids.
Thus, claims 37, 42, 44-45, 49-50, and 55 of the ‘251 application satisfy the instant claims 1, 8, and 17 (a product-by-process claim examined by product regardless of the process for making the carrier protein). 
Claims 40-41 disclosed the non-natural amino acid is pAMF, satisfying the instant claims 5-6, 15-16, and 127-131.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
29-May-2021
/Soren Harward/Primary Examiner, Art Unit 1631